Title: To Thomas Jefferson from Arthur S. Brockenbrough, 8 July 1822
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


                        
                        
                            
                            July 8th ’22
                        
                    Extract from the agreement entered into between the Proctor of the University of Va & W. J. Coffee for the composition ornaments for the Entablatures of the drawing rooms &c at the U. VaVizIonic with modilions in Pavilion No 3—Frize 4 1/2 inches wide at 36 cents per ft—flower in pannels 6 cents each Egg & anchor 12 cents pr foot—Ionic from the Temple of Fortuna Virilis in Pav: No 1 Frize 6 inches wide at 36 cents per foot—  Dear SirAbove you have the cost of Frize ornaments as agreed on with Mr Coffee. the bearer of this will bring the Tin which you so good as to loan memost respectfully yours
                        A. S. Brockenbrough
                    